Appellant insists that we were in error in affirming this case because the testimony elicited from a state witness relative to statements made by him to the prosecuting attorney were necessary to make out the state's case; appellant's contention being that we held it erroneous for the State's Attorney to elicit from said witness said statements, said witness not having given testimony harmful to the state, and not having put himself in an attitude where he could properly be impeached, or testimony offered bolstering up that given by him. We are unable to agree with appellant's contention. Omitting entirely the matters asked the witness in reference to the statements made by him, it appears from another part of his testimony that he stated positively that he had bought from appellant and paid him $1.50 for same, the bottle of liquor turned over to the officer, and which the officer declared to be whiskey.
Appellant's motion for rehearing will be overruled.
Overruled. *Page 46